Allowable Subject Matter
	Claims 1-3, 5-9, 11-13, 15-22 and 24 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 16 and 20, the prior art of record fails to teach or suggest, either alone or in combination “a display panel, a polarizer disposed on a light emitting surface of the display panel, and a phase retarder disposed on a light emitting surface of the polarizer, wherein a display region of the display panel comprises a peep-proof area and a compensation area; the phase retarder comprises: a first phase retarder corresponding to the peep-proof area and a second phase retarder corresponding to the compensation area; both the first phase retarder and the second phase retarder are a quarter-wave phase retarder; and the first phase retarder and the second phase retarder are configured to respectively convert light that is incident into the first phase retarder and light that is incident into the second phase retarder into polarized light with opposite rotation directions, in operation.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.